Citation Nr: 0701475	
Decision Date: 01/18/07    Archive Date: 01/25/07

DOCKET NO.  99-06 573A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUE

Whether new and material evidence has been obtained to reopen 
the previously denied claim of entitlement to service 
connection for a neurological disorder, to include multiple 
sclerosis, also claimed as secondary to radiation exposure.  


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

Motrya Mac, Associate Counsel




INTRODUCTION

The veteran had active duty service from May 1950 to May 
1954.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a May 1993 rating decision by the Regional Office 
(RO) of the Department of Veterans Affairs (VA) in 
Albuquerque, New Mexico.  The Board considered this appeal 
initially in August 2000 and again in February 2006, both 
times resulting in remand for additional development and 
consideration.  The appeal is now properly returned to the 
Board for further appellate consideration.


FINDINGS OF FACT

1.  The RO denied entitlement to service connection for 
multiple sclerosis and headaches in a December 1969 rating 
decision.  The veteran was notified of this decision and of 
his appellate rights, but did not appeal the denial.

2.  Evidence obtained since the December 1969 decision 
denying service connection for multiple sclerosis and 
headaches bears directly and substantially upon the issue at 
hand and is so significant that it must be considered in 
order to fairly decide the merits of the claim.

3.  The veteran has a neurological disorder, variously 
diagnosed as multiple sclerosis and spinocerebellar 
degeneration, that began showing manifestations within seven 
years of the veteran's discharge from active service.


CONCLUSIONS OF LAW

1.  Evidence obtained since the RO denied entitlement to 
service connection for multiple sclerosis and headaches is 
new and material.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156(a) (2001).

2.  The claim of entitlement to service connection for 
multiple sclerosis is reopened.  38 U.S.C.A. §§ 1110, 7105 
(West 2002).

3.  A neurological disorder, variously diagnosed as multiple 
sclerosis and spinocerebellar degeneration, is presumed to 
have been incurred during active service.  38 U.S.C.A. 
§§ 1110, 1112, 1113, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.303, 3.307, 3.309 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board finds that VA has substantially satisfied the 
duties to notify and assist, as required by the Veterans 
Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a).  To the extent that there may 
be any deficiency of notice or assistance, there is no 
prejudice to the veteran in proceeding with this appeal given 
the favorable nature of the Board's decision.  Any error in 
the failure to provide notice involving the downstream 
elements of rating and effective date is harmless at this 
time, and can be corrected by the RO following the Board's 
decision.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).

In December 1969, the RO denied entitlement to service 
connection for multiple sclerosis and headaches, finding that 
there was no evidence of such a disorder having its origin in 
service.  The veteran was advised of his appellate rights, 
but did not appeal the decision.  As such, the rating 
decision became final.  See 38 U.S.C.A. § 7105; 38 C.F.R. 
§ 20.1103.

The veteran now seeks to reopen his claim for service 
connection for a neurological disorder.  Despite the finality 
of a prior adverse decision, a claim will be reopened and the 
former disposition reviewed if new and material evidence is 
presented or secured with respect to the claim which has been 
disallowed.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  For 
claims submitted prior to August 2001, such as this claim, 
"new and material evidence" is defined as evidence not 
previously submitted to agency decision makers which bears 
directly and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, and 
which by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  See 38 
C.F.R. § 3.156(a); see also Hodge v. West, 155 F.3d 1356 
(Fed. Cir. 1998).  

The Board notes that the RO in this case implicitly reopened 
the veteran's claim for service connection for a neurological 
disorder by addressing the claim on the merits.  The Board, 
however, is required to address the issue of reopening 
despite the RO's denial of service connection on the merits.  
See Barnett v. Brown, 83 F.3d 1380 (1996).  

With these considerations, the Board must now review all of 
the evidence which has been submitted by the veteran or 
otherwise associated with the claims folder since the last 
final decision in December 1969.  The credibility of new 
evidence is to be presumed.  See Justus v. Principi, 3 Vet. 
App. 510, 513 (1992).

Evidence of record at the time of the December 1969 rating 
decision included service medical records showing only 
treatment for limited vision and post-service private and VA 
medical records and examinations dated through 1969 showing 
that the veteran began having complaints of blurred vision, 
slurred speech, and numbness in his feet in 1957 and was 
subsequently diagnosed as having multiple sclerosis.  There 
was no evidence relating the neurological disorder diagnosed 
subsequent to service to the veteran's period of service and 
the claim was denied.

Since 1969, additional treatment records have been obtained 
as well as medical opinions from a private neuroradiologist, 
a private neurology professor and a VA examiner.  There is 
some question about whether the veteran's disability is 
actually multiple sclerosis or a spinocerebellar 
degeneration, but there is no question that the veteran began 
experiencing symptoms of the disorder in 1957.  One of the 
private opinions specifically reflects a diagnosis of 
multiple sclerosis and the opinion that the disability began 
within seven years of the veteran's discharge from service.


When considering the evidence in the light most favorable to 
the veteran, the Board finds that the medical evidence is 
certainly new in that it was not previously before agency 
decision-makers and it is material because it bears directly 
and substantially upon the issue at hand.  Therefore, the 
Board finds that the new evidence is so significant that it 
must be considered in order to fairly decide the merits of 
the claim.  Consequently, the claim is reopened because new 
and material evidence has been obtained since the last final 
decision on the merits was rendered in December 1969.

Turning the merits of the claim, the Board notes that the 
veteran filed his first claim of entitlement to service 
connection for a neurological disorder in November 1968.  He 
believed at that time that he had multiple sclerosis that was 
first noticed in 1957.  As such, his claim was that it should 
be presumed that the disability began during his period of 
service that ended in 1954.

Service connection for VA compensation purposes will be 
granted for a disability resulting from disease or personal 
injury incurred in the line of duty or for aggravation of a 
preexisting injury in the active military, naval or air 
service.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  
Multiple sclerosis is deemed to be a chronic disease under 
38 C.F.R. § 3.309(a) and, as such, service connection may be 
granted under 38 C.F.R. § 3.307(a)(3) if the evidence shows 
that the disease manifest to a degree of ten percent or more 
within seven years from the date of separation from service.  
See 38 C.F.R. § 3.307.  Separation from service is defined 
as the veteran's discharge date.  See 38 C.F.R. 
§ 3.307(a)(2).  Therefore, because the veteran was 
discharged from service in May 1954, the evidence must show 
that the chronic disease manifest to a degree of ten percent 
by May 1961 in order for service connection to be granted 
based upon a presumptive period.  There is no statutory or 
regulatory provision to allow for an extension of a 
presumptive period.

It is the defined and consistently applied policy of VA to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  By reasonable doubt is 
meant one which exists because of an approximate balance of 
positive and negative evidence which does not satisfactorily 
prove or disprove the claim.  It is a substantial doubt and 
one within the range of probability as distinguished from 
pure speculation or remote possibility.  See 38 C.F.R. 
§ 3.102.

Service medical records do not include a diagnosis of 
multiple sclerosis or any other neurological disorder.  They 
do show that the veteran was treated for variations in visual 
acuity.  The veteran was discharged from service in 1954 
without having a diagnosis of a neurological disorder.

In 1957, the veteran was first noted to have clumsiness.  He 
related having experienced headaches for many years as well 
as blurred vision and vertigo.  In 1965, the veteran began 
experiencing slurred speech and shortly thereafter began 
treatment for multiple sclerosis.  Since that time, the 
veteran has been variously diagnosed as having multiple 
sclerosis and spinocerebellar degeneration (SCD).  He does 
not have a family history of SCD and, as a consequence, 
medical professionals are at somewhat of a loss to properly 
diagnose the veteran.

In May 2001 and August 2002, a VA examining neurologist 
reviewed the veteran's claims folder, evaluated the veteran 
and opined that the veteran had a slowly progressive 
spinocerebellar degeneration that was not present while the 
veteran was on active duty.  The examiner supported this 
opinion by pointing to entrance and discharge examinations 
that appeared to be normal. 

In August 2005, a private neurology professor reviewed the 
veteran's claims folder and opined that the veteran had a 
progressive spinocerebellar degeneration rather than multiple 
sclerosis.  Unfortunately, the professor appears to have 
misrepresented some of the evidence from the early portion of 
the veteran's life.  Specifically, the examiner stated that 
the veteran's blurred vision was due to tearing yet that 
causation was not noted in the medical evidence.

In November 2005, a private neuroradiologist reviewed the 
claims folder, including the medical opinions outlined above, 
and opined that the veteran had overlapping signs and 
symptoms of multiple sclerosis and SCD and that magnetic 
resonance imaging performed in 1966 was not inconsistent with 
a diagnosis of multiple sclerosis.  This medical professional 
acknowledged that the exact diagnosis was not well-
established, but opined that given the nature of waxing and 
waning symptoms (which is indicative of multiple sclerosis) 
and other slowly progressive neurologic symptoms, the 
diagnosis of multiple sclerosis better suited this veteran's 
neurological disorder.

Given the evidence as outlined above, including the facts 
that the veteran credible relates experiencing headaches, 
slurred speech and numbness in his feet well before 1961, 
that he was initially diagnosed as having multiple sclerosis, 
and that a current medical specialist has presented his best 
medical judgment that the most appropriate diagnosis is 
multiple sclerosis, the Board finds that the evidence is in 
relative equipoise with respect to the nature of the 
veteran's neurological disorder.  The Board appreciates the 
medical opinions in this case that attempt to parse the 
symptoms related by the veteran and those specifically 
outlined in the medical treatment records.  Ultimately, the 
matter appears to be an enigma and the Board certainly 
sympathizes with this veteran who must continue to find 
appropriate treatment.  Therefore, when resolving all 
reasonable doubt in favor of the veteran, the Board finds 
that he has a neurological disorder, variously diagnosed as 
multiple sclerosis and spinocerebellar degeneration, that is 
presumed to have been incurred during service because it 
showed manifestations within the seven year presumptive 
period allowed for multiple sclerosis which is a viable 
diagnosis and one supported by medical evidence.  As such, 
service connection is granted on a presumptive basis.










ORDER

New and material evidence having been obtained, the claim of 
entitlement to service connection for a neurological 
disorder, to include multiple sclerosis, is reopened.

Service connection for a neurological disorder, variously 
diagnosed as multiple sclerosis and spinocerebellar 
degeneration, is granted subject to the laws and regulations 
governing the award of monetary benefits.



______________________________________________
Kristi Barlow
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


